Exhibit 10.2

 

[g13261kgi001.jpg]

 


SPX CORPORATION


 


RELOCATION AGREEMENT


 

I have been provided with a copy of SPX Corporation’s Relocation Policy (the
“Policy”). I have read the Policy, understand my benefits and responsibilities,
and agree to be bound by its terms and conditions.  I understand that pursuant
to the terms of the Separation of Employment and Relocation Agreement section of
the policy, I may be required to reimburse SPX Corporation for its expenditures
related to my relocation, if within one (1) year of the effective date of my
position with SPX Corporation, VP, Secretary and General Counsel, which is
January 1, 2006, I terminate my employment voluntarily and without good reason.
Each month of service with SPX will reduce my repayment obligation by 1/12 of
the relocation assistance.

 

 

Dated this 6 day of January, 2006.

 

 

/s/ Kevin L. Lilly

 

Employee Signature

 

 

/s/ Kevin L. Lilly

 

Employee Name (please print)

 

1

--------------------------------------------------------------------------------


 

Kevin Lilly

 

BENEFIT

 

DESCRIPTION

Administration

 

•   All relocation benefits will be administered through SIRVA Relocation LLC
(SIRVA).

 

 

•   Benefits cannot begin until employee returns a signed Relocation Agreement
to Human Resources.

Expense Reimbursement

 

•   A relocation expense form is submitted to SIRVA Relocation Counselor with
original receipts.

 

 

•   Receipts required for expenses over $25.

 

 

•   Do not submit expenses on a business expense form.

 

 

•   If unsure if expense is reimbursable, contact SIRVA prior to incurring the
expense.

 

 

•   SIRVA will distribute reimbursement funds.

 

 

•   Relocation expense forms are not needed for expenses covered by a lump sum.

Home Sale Assistance

 

•   Participation in the Home Sale Assistance program is mandatory.

 

 

•   Qualifications:

 

 

•   Employee’s home cannot be listed prior to initiation in SIRVA’s program.

 

 

•   All program procedures must be followed.

 

 

•   Employee must warrant that they own and occupied the home.

 

 

•   All required home sale paperwork including a Homeowner’s Disclosure must be
executed before proceeding with program.

 

 

•   SIRVA orders Broker Market Analyses (BMA) from two SIRVA approved agents.

 

 

•   Listing agent is chosen.

 

 

•   SIRVA will list home for sale at a price not more than 105% higher than the
most probable sales price based on the two BMAs.

 

 

•   SIRVA assists in marketing the home.

 

 

•   If after 60 days a buyer has not been procured the appraisal/inspection
process begins.

 

 

•   If after 90 days a buyer still has not been procured, SIRVA will make an
offer to purchase the home subject to inspection results. This offer is
available for up to 60 days.

Homefinding Service

 

•   Employee must allow SIRVA to make the first contact with the real estate
agent(s) in the new location.

 

 

•   Service includes:

 

 

•   An evaluation of employee’s needs and wants.

 

 

•   Assistance with agent selection.

 

 

•   Assistance with purchase guidelines, negotiations and contracts.

 

 

•   Assistance obtaining a new mortgage.

Homefinding Trip

 

•   Company will provide a lump sum payment calculated by a software program for
anticipated homefinding expenses.

 

 

•   Lump sum distributed upon effective date of transfer provided repayment
agreement is signed and returned.

Reimbursable Home Purchase Costs

 

•   Employee must submit a Relocation Expense Reporting Form with appropriate
documentation to SIRVA for reimbursement of new home purchase expenses. SIRVA
will advance purchase closing costs off a good faith estimate.

 

Confidential information—absolutely may not be distributed or used without the
prior written consent of SIRVA Relocation LLC.

 

2

--------------------------------------------------------------------------------


 

BENEFIT

 

DESCRIPTION

Rented Residence

 

•   Lease cancellation penalty fee reimbursed up to the amount of two months’
rent expense.

Temporary Living

 

Choice A – Lump Sum

 

 

•   Employee may choose to receive a lump sum payment (calculated by a software
program) for anticipated temporary living expenses.

 

 

Choice B – Direct Reimbursement

 

 

•   Employee and family expenses reimbursed for up to 60 days at new location
while awaiting permanent housing.

 

 

•   Reimbursable expenses include lodging and rental car.

 

 

•   Meals (a supplemental stipend)

 

 

•   $250 a month if cooking facilities available

 

 

•   $400 a month if without cooking facilities

 

 

•   Trips home

 

 

•   One trip home for every two weeks of temporary living, 4 trip maximum.

 

 

•   Spouse may make trip to new location in lieu of employee returning to former
location.

 

 

•   Only transportation is reimbursable.

Household Goods Move

 

•   A Company-approved mover is selected.

 

 

•   Service includes packing, transporting, unloading, unpacking and reassembly.

 

 

•   Any item(s) lost or damaged while in carrier’s custody, will be either
repaired or replaced with a similar kind or carrier will pay replacement value
of such item(s).

 

 

•   Maximum liability for loss or damage shall be $7.00 per pound, times the
actual weight of the shipment or $100,000, whichever is less.

 

 

•   Storage in transit up to 120 days.

 

 

•   Up to two vehicles shipped to new location if distance is greater than 500
miles.

Travel to the New Location

 

•   Reimbursable en route expenses include meals, lodging and transportation.

Miscellaneous Allowance

 

•   One month’s base salary (grossed-up) to cover miscellaneous expenses.

Tax Liability Assistance

 

•   Company will pay the estimated tax liability (federal, state and FICA) which
arises from the taxable portion of certain reimbursed moving expenses.

 

3

--------------------------------------------------------------------------------